Citation Nr: 0631761	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, including as secondary to service-connected 
disability.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from March 1961 to August 
1964.  

In September 2005 the Board of Veterans' Appeals (Board) 
granted entitlement to restoration of service connection for 
nicotine addiction and for bronchitis, granted entitlement 
to service connection for heart disease, and remanded the 
issues of entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), including as secondary to service-connected 
disability, and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability to the Department of Veterans Affairs (VA) 
Regional Office in North Little Rock, Arkansas (RO) for 
additional development. 

A November 2005 rating decision did the following: Granted 
entitlement to service connection for arteriosclerotic heart 
disease with previous myocardial infarction, congestive 
heart failure and implant of A1CD, and assigned a 10 percent 
evaluation effective November 12, 1997 and a 100 percent 
evaluation beginning December 11, 2003; restored entitlement 
to service connection for nicotine addiction with an 
evaluation of 0 percent effective March 1, 2001; restored 
entitlement to service connection for chronic bronchitis due 
to tobacco dependence with an evaluation of 30 percent from 
August 11, 1999 to May 15, 2002; granted entitlement to 
special monthly compensation based on Housebound criteria 
effective June 16, 2004; and granted Dependents' Educational 
Assistance (DEA) effective December 11, 2003.  The November 
2005 rating decision evaluated chronic bronchitis with 
asbestosis and assigned a 10 percent evaluation effective 
May 15, 2002 and a 30 percent evaluation effective October 
25, 2003.  

A March 2006 rating decision granted a 60 percent evaluation 
for chronic bronchitis effective August 11, 1999; the 
disability was evaluated with asbestosis effective May 15, 
2002.  This rating action also determined that special 
monthly compensation based on Housebound criteria was made 
effective December 11, 2003 and that the claim for a total 
disability rating based on individual unemployability due to 
service-connected disability was moot.  The veteran 
indicated in an April 2006 statement that he disagreed with 
the evaluation of chronic bronchitis and asbestosis as one 
disability and with the determination that his claim for a 
total disability rating was moot.  A June 2006 Decision 
Review Officer decision granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability effective August 11, 1999; the 
veteran's DEA eligibility was also given an earlier 
effective date of August 11, 1999.

Because the remanded issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability has been granted, it is no 
longer part of the veteran's appeal.  The raised issue of 
entitlement to a separate rating for asbestosis has not been 
adjudicated by the RO and is referred to the RO for 
adjudication.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the claims file reveals that the veteran said in 
a January 2006 statement that he had received recent 
treatment for a psychiatric disability at the McCellan VA 
Hospital in Little Rock.  Unfortunately, recent VA treatment 
records involving a psychiatric disability are not on file.  

When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be asked to provide 
the names and addresses, as well as the 
dates of treatment, of all health care 
providers, both VA and non-VA, who have 
seen him for psychiatric disability since 
March 2003, which is the date of the most 
recent psychiatric records on file.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, the RO 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  After the above has been completed, the 
RO must readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disability, to include post-
traumatic stress disorder, including as 
secondary to service-connected disability 
entitlement based on all of the evidence on 
file.  If this issue continues to be denied, 
the RO must provide the veteran with a 
Supplemental Statement of the Case, and he 
must be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








FINALLY, THE BOARD NOTES THAT THIS ISSUE HAS BEEN ON APPEAL 
SINCE 1999.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



